

[logo.jpg]


BRONCO DRILLING COMPANY, INC.
Corporate Headquarters
16217 N. May Avenue
Edmond, OK 73013


CONFIDENTIAL
January 29, 2010


Via Overnight Courier and Email


Banco Inbursa S.A., Institución de Banca Múltiple, Grupo Financiero Inbursa
Paseo de las Palmas No. 736,
Col. Lomas de Chapultepec,
C.P. 11000 Mexico, D.F.
Attn: Luis R. Frias Humphrey


 
Re:
Credit Agreement (the “Credit Agreement”), dated as of September 18, 2009, among
Bronco Drilling Company, Inc., a Delaware corporation (“Bronco”), the
Guarantors, Banco Inbursa S.A., Institución de Banca Múltiple, Grupo Financiero
Inbursa, as Lender and as Issuing Bank (“Inbursa”).



Dear Mr. Frias:


As you know, the sharp decline in oil and natural gas prices and deterioration
of the global economy significantly decreased demand for contract oil and gas
drilling.  As illustrated in Exhibit 1, the precipitous drop in operating rigs
last year significantly decreased our EBITDA; the key covenant metric utilized
in the current Credit Agreement.  However, we believe our core United States
market has stabilized and see demand for our services increasing.  Looking
forward we believe Bronco has the opportunity to best serve its stockholders and
Inbursa’s interests by focusing all efforts on increasing utilization and
margins as well as reducing costs.  To help us achieve that end, we hereby
respectfully request that Inbursa consent to waive Bronco’s compliance with
certain provisions of Credit Agreement as set forth herein.  Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Credit Agreement.


By your execution of this letter, Inbursa, as Lender and Issuing Bank agrees,
for good and valuable consideration, to  waive (a) Borrower’s compliance with
the covenant contained in Section 6.15 of the Credit Agreement from the date
hereof until the quarter ended June 30, 2010 and (b) any Default or Event of
Default that may occur as a result of the Borrower’s non-compliance with the
covenant contained in Section 6.15 of the Credit Agreement from the date hereof
until the quarter ended June 30, 2010.


Except as provided herein, the Credit Agreement and the Loan Documents remain in
full force and effect as originally executed.  The express waivers set forth
herein are limited to the extent described herein and shall not be construed to
be a permanent waiver of Section 6.15 of the Credit Agreement.


Thank you for your attention to this matter.


Yours truly,


BRONCO DRILLING COMPANY, INC. AND EACH GUARANTOR






By:/s/ MATT
PORTER                                                               
                                                                      Matt
Porter, CFO








AGREED AND ACCEPTED:




BANCO INBURSA S.A., INSTITUCIÓN DE BANCA
 
MÚLTIPLE, GRUPO FINANCIERO INBURSA, as
 
Lender and Issuing Bank
 
By:/s/ LUIS R. FRIAS HUMPHREY
 

      Luis R. Frias Humphrey, Attorney in Fact

 
Date:  February 9, 2010



 
 

--------------------------------------------------------------------------------

 

[rigcountvs1.jpg] 
*For purposes hereof, EBITDA is calculated pursuant to the definition of
Consolidated EBITDA under the Credit Agreement, which differs from our
calculation of EBITDA for financial reporting purposes.